Citation Nr: 0740257	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-27 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
November 1953.  The appellant is the surviving spouse of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Montgomery, Alabama, that denied the appellant's claim of 
service connection for the cause of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
United States Court of Appeals for Veterans Claims (Court) 
has held section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

In this case, during his lifetime, service connection was in 
effect for the post-operative residuals of a herniated 
nucleus pulposus, which was evaluated as 60 percent 
disabling, and for the residuals of a ganglionectomy scar on 
the left foot, which was evaluated as noncompensably 
disabling.  To date, VA has not provided the appellant with 
notice consistent with the Court's holding in Hupp.  This 
must be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant 
and her representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the 
appellant's claim.  The notice should 
include (1) a statement of the 
conditions for which the veteran was 
service connected at the time of his 
death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to 
substantiate a DIC claim based on a 
condition not yet service connected.  
The letter should indicate which 
portion of the evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on her behalf.  The letter 
should also request that the appellant 
provide any evidence in her possession 
that pertains to the claim.  

2.  Then, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement 
of the case and provide the appellant 
and her representative an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

